Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered April 18, 2001, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
*187The court properly admitted evidence that, several days before the instant homicide, defendant offered a gun to a person engaged in a fistfight with the ultimate homicide victim, since this evidence was relevant to refute defendant’s contention that he had been a close friend of the victim (see e.g. People v Dunston, 159 AD2d 387, 388 [1990], lv denied 76 NY2d 734 [1990]). The court also properly received limited evidence concerning prior contact between defendant and a detective. There was no implication that the prior contact arose out of an arrest or any bad acts (see People v Flores, 210 AD2d 1, 2 [1994], lv denied 84 NY2d 1031 [1995]), and it was relevant to explain the circumstances under which defendant made a statement to the detective.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Rosenberger, J.P., Lerner, Friedman and Marlow, JJ.